Citation Nr: 1717344	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-23 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical Center in Roseburg, Oregon


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at Peace Harbor Hospital (PHH) on January 19, 2013.

2.  Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at PHH from January 20, 2013, to January 25, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1956 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN) 20 Northwest Network Payment Center in Portland, Oregon.

In his July 2013 substantive appeal, the Veteran requested a Board hearing at the RO in connection with the present appeal.  However, he subsequently withdrew the request in December 2016.  38 C.F.R. § 20.704(e).

The Board notes that in addition to the paper combined health record, there is also an electronic (Veterans Benefits Management System (VBMS)) paperless claims file associated with the Veteran's claim.  The electronic file contains additional evidence, including an April 2017 brief from the Veteran's representative, which the Board has reviewed.

In April 2017, the Interim Vice Chairman of the Board advanced this appeal on the Board's docket on his own motion pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to an adjudication of the Veteran's entitlement to payment or reimbursement of medical expenses incurred in connection with his care at PHH on January 19, 2013.  For the reasons set forth below, the issue of his entitlement to payment or reimbursement of medical expenses incurred in connection with his further care at PHH from January 20, 2013, to January 25, 2013, is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran received emergency medical services in PHH's hospital emergency department on January 19, 2013.

2.  The Veteran's care at PHH at VA expense was not authorized.

3.  The Veteran's care at PHH on January 19, 2013, was rendered in a medical emergency.

4.  A VA or other Federal facility/provider was not feasibly available for the Veteran's care on January 19, 2013, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

5.  The Veteran received VA medical services during the 24-month period preceding the furnishing of the emergency treatment at PHH on January 19, 2013.

6.  The Veteran is shown to be financially liable to the provider(s) of emergency treatment for the services he received at PHH.

7.  The Veteran's financial liability has not been wholly extinguished by coverage under a health-plan contract.

8.  The condition for which the emergency treatment was furnished is not shown to have been caused by an accident involving a third party or a work-related injury.

9.  At the time of the treatment in question, the Veteran did not have a total disability, permanent in nature, resulting from service-connected disability; the condition for which the emergency treatment was furnished was not service connected, had not been held to be aggravating a service-connected disability, and was not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of medical expenses incurred in connection with his care at PHH on January 19, 2013, have been met.  38 U.S.C.A. §§ 5107, 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.120, 17.1001, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if VA is to provide payment or reimbursement of medical expenses incurred in connection with a Veteran's care at a non-VA hospital, the care must be authorized in advance.  See 38 U.S.C.A. § 1703; 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent, avenues for obtaining payment or reimbursement for medical expenses.  See 38 U.S.C.A. §§ 1725 and 1728.

Under 38 U.S.C.A. § 1728, VA shall, under such regulations as the Secretary prescribes, reimburse a Veteran eligible for hospital care or medical services under Chapter 17, Title 38, United States Code, for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth at 38 U.S.C.A. § 111) for which such Veteran has made payment, from a non-VA facility, where such emergency treatment was rendered to the Veteran in need thereof for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability, permanent in nature, from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who (a) is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)), and (b) is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.

If a Veteran is not eligible for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728, he may, in the alternative, seek to establish eligibility under 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 1725(b)(3)(D).  To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran must have satisfied all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

Id.; 38 C.F.R. § 17.1002; Staab v. McDonald, 28 Vet. App. 50 (2016) (invalidating the current version of 38 C.F.R. § 17.1002(f)).

In the present case, the evidence reflects that the Veteran was riding a bicycle on January 19, 2013, when, at approximately 1:30 p.m., the bike slipped out from under him when he traversed a patch of "black" ice while rounding a curve in the roadway.  The Veteran, who was 74 years old at the time, struck his right hip, right elbow, and the right side of his head (the area below his helmet) on the roadway and was unable to rise due to pain.  His friends called 9-1-1.  When the ambulance arrived, the Veteran was still in the middle of roadway, lying on his right arm and side.  On physical evaluation, he complained of leg and hip pain and headache in the right temple region.  His condition was annotated as "serious" and he was transported "Code 1" for approximately 22 miles to PHH, where he was ultimately discovered to have fractured the radial head of his right elbow and his right greater trochanter.

Following a review of the record in this case, and the applicable law and regulations, the Board finds, as an initial matter, that the Veteran's admission to PHH on January 19, 2013, at VA expense was not authorized.  Although the Veteran has indicated that he asked personnel at PHH to contact VA for purposes of transferring treatment, there is no evidence to show that the Veteran's care at PHH at VA expense was ever approved for the episode here at issue.  As a result, if VA payment or reimbursement is to be made, he must establish eligibility under the provisions of 38 U.S.C.A. §§ 1725 or 1728.

In this regard, there is no real dispute that the Veteran satisfies the requirements set out at 38 C.F.R. § 17.002(a) and (d)-(h), outlined above.  The evidence of record clearly shows that the Veteran received emergency services on January 19, 2013, in PHH's hospital emergency department.  A June 2013 printout (entitled, "Find user in last 24 months") reflects that he received VA medical services during the 24-month period preceding the treatment here at issue.  He is also shown to be financially liable for the cost of the treatment in question, and although a portion of his expenses has apparently been covered by Medicare, there is nothing in the record to indicate that his financial liability has been wholly extinguished by virtue of coverage under private medical insurance or a "health-plan contract," as that term is defined in 38 C.F.R. § 17.1001(a).  See Staab, supra.

Further, the condition for which the treatment was furnished is not shown to have involved a third party or to have been caused by a work-related injury.  The record also demonstrates that the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 inasmuch as, at the time of the treatment here at issue, he did not have a total disability, permanent in nature, resulting from service-connected disability; and the condition for which the emergency treatment was furnished was not service connected, had not been held to be aggravating a service-connected disability, and was not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.120(a).

The real question here, in terms of eligibility under 38 U.S.C.A. § 1725, is whether the Veteran's treatment at PHH was emergent, and whether a VA or other Federal facility/provider was feasibly available to provide the treatment.  As to these matters, the Board finds that the evidence gives rise to a reasonable doubt.  38 U.S.C.A. § 5107.

In light of the Veteran's age at the time of the incident here in question (74), the nature of his injuries (which included some degree of trauma to his head), his inability to rise or ambulate following the accident, and the annotations of record to the effect that his condition was deemed "serious" and that he was transported "Code 1" to PHH, the Board is persuaded that a prudent layperson in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

The Board is also persuaded that a VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available for the Veteran's care and that an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  VA facilities in Roseburg and Portland, Oregon, were more than 110 and 150 miles away from the accident scene, respectively.  It appears that ambulance personnel determined that the nearest available appropriate level of care was at PHH, which was only 22 miles away.  As such, VA facilities were not feasibly available.

For all the foregoing reasons, the Board finds that the criteria for payment or reimbursement of medical expenses incurred in connection with the Veteran's care at PHH on January 19, 2013, have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b).  To this extent, the appeal is allowed.


ORDER

Payment or reimbursement of medical expenses incurred in connection with the Veteran's care at PHH on January 19, 2013, is granted; to this extent, the appeal is allowed.


REMAND

The reverse side of the notice letter sent to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126)), is missing.  This needs to be corrected.

In a statement of the case (SOC) furnished to the Veteran in July 2013, the AOJ concluded, in effect, that payment or reimbursement could not be made for any medical expenses incurred in connection with the Veteran's care at PHH from January 19, 2013, to January 25, 2013.  Approximately two weeks earlier, however, prior to issuance of the SOC, the AOJ sent the Veteran a letter informing him that "payment in full" had been approved for at least some of the expenses incurred at PHH on January 21 and 22, 2013.  This needs to be clarified.

The Veteran maintains that upon arrival at PHH's emergency department, he asked hospital personnel to contact VA to request transfer of his care to a VA facility, but that VA declined.  He says that he asked again a day or two later, and that VA again declined, citing a lack of available beds.  Currently, the record contains no documentation of any of these contacts.  This needs to be investigated.

If the Veteran's claim for payment or reimbursement of medical expenses incurred in connection with his care at PHH from January 20, 2013, to January 25, 2013, cannot be granted in full based on VA's refusal to accept a proper request for transfer, a medical opinion should be obtained as to whether the Veteran's medical emergency continued beyond January 19, 2013, so as otherwise permit further payment or reimbursement of expenses incurred at PHH beyond that date.  38 C.F.R. § 17.1005(b).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record on appeal a complete copy of the VCAA notice letter (front and back) sent to the Veteran in connection with the present appeal.

2.  With appropriate release from the Veteran, ask PHH to provide copies of any documents in its possession reflecting any attempts PHH made to contact the VA Transfer Coordinator, Administrative Officer of the Day, or other designated staff responsible for accepting transfer of patients at a VA (or other Federal facility) in order to request transfer of the Veteran to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) at any time during his treatment at PHH from January 19, 2013, to January 25, 2013.  The response received, if any, should be associated with the record.

3.  Request from all appropriate VA sources records pertaining to any attempts PHH made to contact VA in order to request transfer of the Veteran to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) at any time during his treatment at PHH from January 19, 2013, to January 25, 2013.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  If the Veteran's claim for payment or reimbursement of medical expenses incurred in connection with his care at PHH from January 20, 2013, to January 25, 2013, cannot be granted in full based on VA's refusal to accept a proper request for transfer, make arrangements to have a VA clinician review the record and provide an opinion as to whether, based on sound medical judgment, the Veteran's medical emergency continued beyond January 19, 2013.

The clinician should specifically indicate whether the Veteran could have been transferred from PHH to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment and, if so, at what point in the Veteran's treatment such transfer could have occurred.

A complete rationale must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the matter remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  In so doing, the AOJ should state with clarity the extent to which is has approved payment or reimbursement for any of the expenses in question, to particularly include the "payment in full" that was approved for at least some expenses incurred at PHH on January 21 and 22, 2013, as reflected in a July 2013 letter to the Veteran.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


